The Supreme Court reversed the decison of the Court below on Jany. 31, 1861, in the following opinion by
Lowrie, C. J.:
It was quite probable that the principle which was intended to be enforced by entering this judgment contrary to the verdict, was a very proper one, but we cannot give it effect in this way. Judging from the record simply, we should say that the plaintiff is entitled to a judgment on this verdict. Certainly there is nothing on the record to show the defendant’s title to the judgment. When the law authorizes it or the parties agree to it the judge may on trial, reserve a fundamental question of law, stating definitely what it is, and to take the verdict subject to it and afterwards enter the judgment according as his ruling of the reserved point may require. Then the party who is dissatisfied may take a bill of exception to the decision of the reserved point and thus have it made part of the record for the purposes of error. This not having been done in this case, we find nothing to sustain the judgment for the defendant non obstante veredicto. Yet something equivalent to this was evidently intended and therefore we do not enter judgment upon the verdict, but treat the case as a mistrial. It is evidently a very proper case to submit that to the Court as a case stated. Judgment reversed and a new trial awarded.